 In the Matter of LEwIS LUMBER COMPANYandINTERNATIONALWOOD-WORKERSOFAMERICA, LOCAL UNION, No.257,AFFILIATEDWITHTHEC. I. O.Case No. R-0416SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 30, 1941On' May 9, 1941, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Elections,' in theabove-entitled proceeding.Pursuant to the Direction of Elections,elections by secret ballot were conducted on June 3, 1941, under thedirection and supervision of the Regional Director for the NineteenthRegion (Seattle,Washington).On June 6, 1941, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served upon the parties.No Objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties. .As to the balloting and the results thereof, the Regional Directorreported as follows :Logging Campand Sawmill OperationsTotal on eligibility list-------------------------------------77Votes cast for InternationalWoodworkers of America,Local 257-------------------------------------------------50Votes cast for Lumber and Sawmill Workers, Local 2574-----22Votes cast for neither---------------------------------------2Total on eligibility list not voting----------------------------3Planing Mill OperationTotal on eligibility list--------------------------------------40VotescastforInternationalWoodworkers of America,Local 257----------------'--------------------------------7Votes cast against InternationalWoodworkers of America,Local 257-------------------------------------------------31Total on eligibility list not voting----------------------------2131 N.L.R.B. 688.33 N. L. R. B., No. 19.92 ' .LEWIS LUMBER COMPANY93In the Decision and Direction of Elections previously referred tothe Board made no ' final determination as to the appropriate unit.The Board there stated :If a majority of the employees of the sawmill and logging campand those of the planing mill designate the I. W. A. -as theircollective bargaining representative, then the employees of thesawmill,' logging camp, and planing mill shall constitute a singleappropriate unit.Otherwise they shall constitute two separateunits.Since a majority of the employees of the planing mill voted against,and a majority of the employees of the logging camp and sawmillvoted for the I. W. A., we 'shall find that the employees of the log-ging camp and sawmill constitute a separate appropriate unit andshall certify the I. W. A. as their representative.Upon the basis of the entire record in the case the Board makes thefollowing :SUPPLEMENTAL FINDING OF FACTWe find that the employees of the logging camp and sawmilloperations of Lewis Lumber Company, Dexter, Oregon, excludingsupervisory and office employees, officers, and stockholders, the flumeboss, and the bull buck, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.Upon the basis of the above finding of fact and upon the entirerecord in the case the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWThe employees of the logging camp and sawmill operations ofLewis Lumber Company, Dexter, Oregon, excluding supervisory andoffice employees, officers, and stockholders, the flume boss, and thebull buck, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended. 94DECISIONS OF NATIONAL, LABOR RELATIONS BOARDIT' IS HEREBY CERTIFIED that International Woodworkers of America,Local Union 257, affiliated with the C. I. 0., has been' designatedand selected by a majority of the employees of the logging camp and'sawmill operations of Lewis Lumber Company, Dexter,' Oregon, ex-cluding supervisory and office employees, officers, and stockholders,the. flume boss, and the bull buck, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a), of the National Labor Relations Act, InternationalWoodworkers of America, Local Union 257, affiliated with the C. I. 0.,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.